Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 17-25 are rejected under 35 U.S.C. 103 as being unpatentable over Knox et al (US 2012/0310340; hereafter referred to as Knox) in view of Raymond et al (US 2012/172854; hereafter referred to as Raymond). Mapping claim 17, Knox meets the claim language where:
The “system for improving vision of a subject” as claimed is best illustrated in Figure 7 and described in paragraphs 55 and 131-137 of Knox;
The “at least one sensor configured to determine a correction to be made to an intraocular lens (IOL) to improve the vision of a subject, wherein the IOL has a first index of diffraction” as claimed is best described in paragraphs 137 and 219 of Knox; 
The “control system operatively coupled to the at least one sensor and configured to receive associated sensed data corresponding to the correction to be made to the IOL and to calculate, based on the sensed data shape for more than two layers to be formed within the IOL, wherein each of the more than two layers has a different respective shape within the IOL and is configured to improve the vision of the subject; index of refraction for at least one additional layer to be formed within the IOL to form the more than two layers and parameters for a pattern of laser radiation to be applied to at least one selected area of the IOL to form the more than two layers” as claimed is disclosed at least in paragraphs 175, 179, 134, and 135 of Knox as well as in paragraphs 29 and 32 along with Figures 21 and 22;
The “radiation system operatively coupled to the control system and configured to, apply focused laser radiation to the IOL to form, within the IOL, the more than two layers based on the calculated shape for the more than two layers, the calculated index of refraction for the more than two layers, and the calculated parameters for the pattern of laser radiation to be applied” as claimed is described at least in paragraphs 18, 94, 118, 11, 213, 228, 128, 137, and in Figures 5-6 of Knox, and
The wherein clause of “wherein the at least one sensor is configured to sense corneal topography of the subject and the sensed data received by the control system comprises corneal topography data corresponding to the corneal topography” as claimed is disclosed at least in paragraphs 175, 179, 134, and 135 of Knox as well as in paragraphs 29 and 32 along with Figures 21 and 22 except that Knox does not does not specifically disclose a sensor to sense corneal topography of the subject to generate data corresponding to the corneal topography but Knox does disclose utilizing sensors to detecting wavefront aberrations (see paragraph 136), measuring the topography of the lens (see paragraph 212) and measuring the topography of the IOL (see paragraph 219).  However, Raymond teaches that it was measure corneal topography to generate data and then using that data to treat an IOL (see Figures 1A-1B and 4 and paragraphs 56-64 and 27).  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to utilize a sensor configured to sense corneal topography of a subject and convert that to data for the control system in order to improve the refractive corrections as taught by Raymond (see the abstract). 
         
    PNG
    media_image1.png
    590
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    569
    media_image2.png
    Greyscale

                       
    PNG
    media_image3.png
    630
    512
    media_image3.png
    Greyscale

Regarding claim 18, the Applicant is directed to see paragraph 175 and the previously cited portions of Knox.
Regarding claim 19, the Applicant is directed to see the abstract and paragraphs 55, 197, and 198 of Knox.
Regarding claim 20, the Applicant is directed to paragraph 219 of Knox.
Regarding claim 21, the Applicant is directed to see paragraphs 213, 210, and 208 of Knox.
Regarding claim 22, the Applicant is directed to see paragraphs 223-224 where the layer is uniform along different particular directions.
Regarding claim 23, the Applicant is directed to see Figures 22 and 23A as well as paragraphs 202-204 of Knox.
Regarding claim 24, the Applicant is directed to see Figure 21 and paragraphs 179, 129, and 203 of Knox.
Regarding claim 25, the Applicant is directed to see paragraph 210 of Knox.
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
In traversing the prior art rejection relying on Knox, the Applicant argues that the sensor and control system configured to sense corneal topography of the subject is not disclosed; see pages 5 to 7 of the response.  In response, the Examiner has modified the rejection to provide a teaching from Raymond that it was known to utilize a sensor to measure corneal topography of a subject and to treat an IOL to correct for any aberration found.  For this reason, the claims are considered unpatentable over the applied prior art.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tonne is newly cited because it teaches utilizing sensors to collect corneal topographic data.  Williams also teaches collecting data for vision correction surgery (see the front page and column 7, line 66 to column 8, line 11), and Knox et al (US 2012/0310223) teaches measuring aberrations, calculating the topography of the eye and lasering the IOL to correction vision (see paragraph 126).
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Any claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PREBILIC whose telephone number is (571)272-4758. The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at telephone number 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774